DETAILED ACTION
Claims 1-17 and 19-21 are pending in the present application. Claims 17, 19 and 20 were amended, new claim 21 was added, and claim 18 was cancelled in the response filed 01 June 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows (i.e. compliance with 37 CFR 1.121): 

IN THE CLAIMS:

Claim 19,  line 1,   delete   [[18]]   and  add    17


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The amendment and remarks filed 01 June 2021 are found persuasive. Claims 1, 11 and 17 are independent claims. The amendment overcomes the rejection cited under 35 USC 112 second paragraph. Independent claim 17 has been amended to incorporate the limitations of allowed dependent claim 18. Regarding independent claim 1, the prior art of record does not teach the following:  “receiving a transaction processing request for a transaction between a first account of a first user and a second account of a second user, wherein the transaction processing request comprises authentication information for the first account and an amount to be paid to the second account from the first account; generating first data comprising a payment instruction having the authentication information and the amount in a base data format; transmitting the first data to a first data processing stack in a first coding format compatible with the first data processing stack, wherein the first data processing stack processes the authentication information in the payment instruction; receiving,, by a data integrity validation framework of the system, the first data from the first data processing stack in the first coding format, converting, by the data integrity validation framework, the first data to the base data format using a first data translator associated with the first data processing stack; generating, by the data integrity validation framework, a first checksum of the converted first data in the base data format …”. The limitations of method claim 11 parallel system claim 1, therefore it is also found allowable for similar reasons. Claims 2-10, 12-16 and 19-21 are allowed based on dependency.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118.  The examiner can normally be reached on Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRETA L ROBINSON/Primary Examiner, Art Unit 2169